DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 10/12/2020.
Claims 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/24/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0040] recites “the suction cups are placed one the surface.” This should recite “the suction cups are placed on the surface.”
Paragraph [0058] recites “initially the handle140, 142, 144 is fully not aligned with the cavities 146, 148” and “insert the handle 140, 142, 144 into the slot.” This should be amended to add a space between “handle” and “140” and also so that it could not be misunderstood that the reference characters 142 and 144 represent the handle as well. The examiner suggests amending to “initially the handle 140 and pedestals 142, 144 is fully not aligned with the cavities 146, 148” and “insert the handle 140 and pedestals 142, 144 into the slot.”
Remove paragraph [0062] that recites “WHAT IS CLAIMED IS:”
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 12 recites “wherein the processor is configured to detect based at least in part on the force sensor information that a destination receptacle with which the location and the slot are associated is at a detected orientation that is different than an expected orientation.” Its interpreted that the force sensor performs the detection of an orientation and the processor determines if this detected orientation is different than an expected orientation. For clarity, the examiner suggests amending the claim so that the processor “is configured to determine” rather than “detect.” This would make it clear by differentiating the action performed by the processor and the action performed by the force sensor.
Claim 13 recites “the processor is further configured to remap position information … based at least in part on detecting that the destination receptacle is at the detected orientation that is different than an expected orientation.” For the same reason provided above for claim 12, the examiner suggests amending the claim so that the processor performs the action of “determining” rather than “detecting.”
Claims 1-20 recite the terms cavity and slot in an interchangeable manner (see corresponding 112(b) rejection below). The examiner suggests using a single term or defining the terms in the claim language as to differentiate slot and cavity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a processor coupled to the communication interface and configured to: move an item to a location associated with a slot into which the item is to be inserted; … use the force sensor information to align a structure comprising the item with a corresponding cavity comprising the slot; and insert the item into the slot.” According the specification ([0021]) “the term 'processor' refers to one or more devices, circuits, and/or processing cores configured to process data, such as computer program instructions.” The processor, as described, would not be able to move an item. As described in the specification or in claims 15 and 20, a robot arm and/or an end effector of a robot moves the item. So, the claim fails to point out and distinctly claim the subject matter regarded as the invention. For examination purposes, it is interpreted that the processor coupled to the communication interface cause a robot arm and/or an end effector to move the item. Dependent claims 2-14 are also rejected because they do not resolve the deficiencies of claim 1.
Further dependent claims have claim language with the same issue as claim 1. Claim 2 recites “the processor is further configured to grasp the item.” Claim 4 recites “the processor is configured to move the item.” Claim 10 recites “the processor is configured to invoke a force control primitive to use the force sensor information to align the structure.” Claim 11 recites “the processor is configured to use the force sensor 5information to align the structure comprising the item with the corresponding cavity comprising the slot at least in part by repositioning the item.” Claim 14 recites “the processor is configured to insert the item in the slot at least in part by withdrawing the item, rotating the item 180 degrees, and moving the item to a remapped location.” The claim language should be amended so that its clear that a robot arm and/or end effector is performing the physical actions and not the processor itself.

Claims 1-20 recite the terms cavity and slot in an interchangeable manner with no clear difference. The specification suggests that the cavity is the same thing as the slot. See [0037], “a source slot (e.g., a cavity in a protective insert of a source receptacle) and/or a destination slot (e.g., a cavity in a protective insert of a destination receptacle).” The specification refers to 146 and 148 (figs. 5, 7, and 8) as slots and as cavities interchangeably (see at least [0058]). Claims 1, 11, 15, 19, and 20 recite “cavity comprising the slot.” It is unclear what is meant by this claim limitation since its understood that a slot and cavity are the same. For examination purposes, its interpreted that there is merely a cavity/slot/hole. Dependent claims 2-14 and 16-19 are also rejected because they do not resolve the deficiencies of claims 1  and 15.
Additionally, claim 5 recites slot while claim 6, which is dependent on claim 5, recites cavity. Its unclear if the slot and cavity in reference to claims 5 and 6 are the same or different. It is interpreted that they are the same. Dependent claim 7 is also rejected because they do not resolve the deficiencies of claims 5 and 6.
Claim 8 recites  “the cavity comprises a first cavity and the slot includes one or more other cavities.” According to the understanding that a cavity and slot are the same, the claim is unclear. For examination purposes, claim 8 is interpreted to specify a cavity/slot and at least one other cavity/slot associated with the item to be inserted. Dependent claim 9 is also rejected because they do not resolve the deficiencies of claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 10, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sato (US 20080312769 A1).

Regarding Claim 1,
Sato teaches
A robotic kitting system, comprising: a communication interface; and a processor coupled to the communication interface and configured to: (See at least fig. 1 (shown below). 
 
    PNG
    media_image1.png
    468
    472
    media_image1.png
    Greyscale
; Examiner Interpretation: The communication interface is illustrated by the wire connecting the force detector 14 to the controller 16. The controller 16 comprises a processor.)
move an item to a location associated with a slot into which the item is to be inserted (“In accordance with the operation command generated by operation command generating unit 30 based on a predetermined program or the like, robot arm 12 holds, by gripper 20 thereof, mating workpiece W2 arranged at a predetermined place, and moves workpiece W2 to a place in opposed relation to workpiece W1 fixed to table 18 so as to align the axis of protrusion 24 of workpiece W2 held by gripper 20 with center axis 28 of fitting hole 26 of workpiece W1 fixed to table 18.” [0034]); 
receive via the communication interface a force information generated by a force sensor (“When workpiece W2 held by gripper 20 comes into contact with workpiece W1 fixed to table 18 in such a case, some force F and moment M exert on workpiece W2 held by gripper 20 (step S102). For example, in the case where, as shown in FIG. 4A, axis 38 of protrusion 24 of workpiece W2 held by gripper 20 is inclined with respect to center axis 28 of fitting hole 26 of workpiece W1 fixed to table 18, when two workpieces W1, W2 come into contact with each other, forces F.sub.X and F.sub.Y in the directions perpendicular to the fitting direction and moments M.sub.X, M.sub.Y around the axes perpendicular to the fitting direction exert on workpiece W2 held by gripper 20, as shown in FIG. 4B. Once force detector 14 detects force F and moment M received by workpiece W2, controller 16 controls the operation of robot arm 12 and gripper 20 such that force F and moment M detected by force detector 14 approach target force Fd and target moment Md, respectively.” [0036]); 
use the force sensor information to align a structure comprising the item with a corresponding cavity comprising the slot (“Next, X- and Y-axis forces F.sub.X, F.sub.Y and moments M.sub.X, M.sub.Y around X- and Y-axes detected by force detector 14 are compared with predetermined threshold values TF.sub.X, TF.sub.Y, TM.sub.X, TM.sub.Y, respectively, in every control cycle, and if any of the former values is larger than a predetermined corresponding threshold value, the process of step S104 is repeated in every control cycle and the correction of the position and orientation of gripper 20 and workpiece W2 is continued until all of F.sub.X, F.sub.Y, M.sub.X, M.sub.Y satisfy following Equation (6) (step S106).  … On the other hand, if all of forces F.sub.X, F.sub.Y and moments M.sub.X, M.sub.Y detected by force detector 14 become less than or equal to predetermined threshold values TF.sub.X, TF.sub.Y, TM.sub.X, TM.sub.Y, respectively, and Equation (6) comes to be satisfied, it is judged that the error correction of the position and orientation of gripper 20 and workpiece W2 has been completed (step S108). When the correction of the position and orientation of gripper 20 and workpiece W2 has been completed, axis 38 of protrusion 24 of workpiece W2 held by gripper 20 is aligned with center axis 28 of fitting hole 26 of workpiece W1 fixed to table 18.” [0043-0044]); 
and insert the item into the slot (“Therefore, by moving gripper 20 and workpiece W2 in the fitting direction while keeping this position and orientation, protrusion 24 of workpiece W2 held by gripper 20 can be smoothly inserted into fitting hole 26 of workpiece W1 fixed to table 18, as shown in FIG. 4D, thereby completing the fitting operation (step S110).” [0044]).

Regarding Claims 15 and 20,
Sato teaches
(Claim 15) A method, comprising (See flowchart illustrated by at least fig. 3): 
(Claim 20) A computer program product embodied in a non-transitory computer readable medium, comprising computer instructions for (“the controller includes an operation command generating unit for generating an operation command to fit the two workpieces to each other, and an operation command correcting unit for correcting the operation command generated by the operation command generating unit so as to correct the position of the gripper” [0008]):
controlling a robotic arm to move an item to a location in proximity to a slot into which the item is to be inserted (“In accordance with the operation command generated by operation command generating unit 30 based on a predetermined program or the like, robot arm 12 holds, by gripper 20 thereof, mating workpiece W2 arranged at a predetermined place, and moves workpiece W2 to a place in opposed relation to workpiece W1 fixed to table 18 so as to align the axis of protrusion 24 of workpiece W2 held by gripper 20 with center axis 28 of fitting hole 26 of workpiece W1 fixed to table 18.” [0034]); 
receiving via a communication interface a force information generated by a force sensor (“When workpiece W2 held by gripper 20 comes into contact with workpiece W1 fixed to table 18 in such a case, some force F and moment M exert on workpiece W2 held by gripper 20 (step S102). For example, in the case where, as shown in FIG. 4A, axis 38 of protrusion 24 of workpiece W2 held by gripper 20 is inclined with respect to center axis 28 of fitting hole 26 of workpiece W1 fixed to table 18, when two workpieces W1, W2 come into contact with each other, forces F.sub.X and F.sub.Y in the directions perpendicular to the fitting direction and moments M.sub.X, M.sub.Y around the axes perpendicular to the fitting direction exert on workpiece W2 held by gripper 20, as shown in FIG. 4B. Once force detector 14 detects force F and moment M received by workpiece W2, controller 16 controls the operation of robot arm 12 and gripper 20 such that force F and moment M detected by force detector 14 approach target force Fd and target moment Md, respectively.” [0036]); 
using the force sensor information to align a structure comprising the item with a corresponding cavity comprising the slot (“Next, X- and Y-axis forces F.sub.X, F.sub.Y and moments M.sub.X, M.sub.Y around X- and Y-axes detected by force detector 14 are compared with predetermined threshold values TF.sub.X, TF.sub.Y, TM.sub.X, TM.sub.Y, respectively, in every control cycle, and if any of the former values is larger than a predetermined corresponding threshold value, the process of step S104 is repeated in every control cycle and the correction of the position and orientation of gripper 20 and workpiece W2 is continued until all of F.sub.X, F.sub.Y, M.sub.X, M.sub.Y satisfy following Equation (6) (step S106).  … On the other hand, if all of forces F.sub.X, F.sub.Y and moments M.sub.X, M.sub.Y detected by force detector 14 become less than or equal to predetermined threshold values TF.sub.X, TF.sub.Y, TM.sub.X, TM.sub.Y, respectively, and Equation (6) comes to be satisfied, it is judged that the error correction of the position and orientation of gripper 20 and workpiece W2 has been completed (step S108). When the correction of the position and orientation of gripper 20 and workpiece W2 has been completed, axis 38 of protrusion 24 of workpiece W2 held by gripper 20 is aligned with center axis 28 of fitting hole 26 of workpiece W1 fixed to table 18.” [0043-0044]); 
and inserting the item into the slot  (“Therefore, by moving gripper 20 and workpiece W2 in the fitting direction while keeping this position and orientation, protrusion 24 of workpiece W2 held by gripper 20 can be smoothly inserted into fitting hole 26 of workpiece W1 fixed to table 18, as shown in FIG. 4D, thereby completing the fitting operation (step S110).” [0044]).

Regarding Claim 10,
Sato further teaches
wherein the processor is configured to invoke a force control primitive to use the force sensor information to align the structure comprising the item with the corresponding cavity comprising the slot (“Robot arm 12 further moves workpiece W2 in the fitting direction (i.e. Z-axis direction) parallel to center axis 28 of fitting hole 26 of workpiece W1 to contact it with workpiece W1 on table 18 (step S100). Please note that the operation commands include a velocity command .upsilon.(.upsilon..sub.x, .upsilon..sub.y, .upsilon..sub.z) for translating gripper 20 along the directions of the X-, Y- and Z-axes and an angular velocity command .omega.(.omega..sub.W, .omega..sub.P, .omega..sub.R) for rotating gripper 20 around the X-, Y- and Z-axes and that the components of velocity command .upsilon. and angular velocity command .omega. other than the fitting direction component of the velocity command become zero, i.e. .upsilon..sub.x=0, .upsilon..sub.y=0, .omega..sub.W=0, .omega..sub.P=0 and .omega..sub.R=0.” [0034]; “When workpiece W2 held by gripper 20 comes into contact with workpiece W1 fixed to table 18 in such a case, some force F and moment M exert on workpiece W2 held by gripper 20 (step S102). For example, in the case where, as shown in FIG. 4A, axis 38 of protrusion 24 of workpiece W2 held by gripper 20 is inclined with respect to center axis 28 of fitting hole 26 of workpiece W1 fixed to table 18, when two workpieces W1, W2 come into contact with each other, forces F.sub.X and F.sub.Y in the directions perpendicular to the fitting direction and moments M.sub.X, M.sub.Y around the axes perpendicular to the fitting direction exert on workpiece W2 held by gripper 20, as shown in FIG. 4B. Once force detector 14 detects force F and moment M received by workpiece W2, controller 16 controls the operation of robot arm 12 and gripper 20 such that force F and moment M detected by force detector 14 approach target force Fd and target moment Md, respectively.” [0036]; Also see fig. 3; Examiner Interpretation: An invoked force control perimeter is S100 where velocity of the robot is controlled so as to contact a surface in the proximity of the slot to receive force sensor information useful for aligning the item with the slot.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20080312769 A1) in view of Motowaki (US 20190270207 A1).

Regarding Claim 2,
Sato does not explicitly teach
wherein the processor is further configured to grasp the item from a source receptacle.
However, Motowaki teaches
	“the operation of the robot system 10 will be described with reference to FIG. 1 to FIG. 7. The robot system 10 according to the present embodiment carries out a work of picking up the workpiece W piled in the container C illustrated in FIG. 5 by the robot hand 50.” [0057]; Also see fig. 5.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sato to further include the teachings of Motowaki to provide a kitting robot that can handle many items (workpieces) delivered in a source receptacle. See at least figs. 4 and 5.

Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20080312769 A1) in view of Prats (US 9682476 B1).

Regarding Claim 3,
Sato does not explicitly teach
wherein the processor is further configured to receive a high-level is objective and generate and implement a plan to achieve the high-level objective, including by moving the item to the location.
However, Prats teaches
	“control system 560 may provide robot 500 with high level tasks (e.g., “pick up object”, “place object in processing machine”), data indicative of one or more obstacles to avoid, and/or other general constraints that robot 500 may be unable to ascertain itself by processing signals from sensors 542. Logic 552 on robot 500 may convert such high level commands and other data into robot action, e.g., by translating one or more high level tasks into a plurality of motion primitives executable by robot 500.”
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sato to further include the teachings of Prats to provide a simpler programming method to allow for a less skilled operator to program a robot to perform a desired task.

Regarding Claim 16,
Sato does not explicitly teach
further comprising receiving a high-level objective and generating and implementing a plan to achieve the high-level objective, including by moving the item to the location.
However, Prats teaches
	“control system 560 may provide robot 500 with high level tasks (e.g., “pick up object”, “place object in processing machine”), data indicative of one or more obstacles to avoid, and/or other general constraints that robot 500 may be unable to ascertain itself by processing signals from sensors 542. Logic 552 on robot 500 may convert such high level commands and other data into robot action, e.g., by translating one or more high level tasks into a plurality of motion primitives executable by robot 500.”
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sato to further include the teachings of Prats to provide a simpler programming method to allow for a less skilled operator to program a robot to perform a desired task.

Claim(s) 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20080312769 A1) in view of Jeon (US 5457773 A).

Regarding Claim 4,
Sato does not explicitly teach
wherein the processor is configured to move the item to the location using position control.
However, Jeon teaches
	“Hereinafter, the robot actuator position control method will be described in reference to FIG. 5.” Col. 3, lines 36-37; Fig. 5 (shown below) shows position control with S3 and the following determination of whether to reposition.
 
    PNG
    media_image2.png
    679
    310
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    628
    366
    media_image3.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sato to further include the teachings of Jeon to resolve positioning errors that occur due to robot defects. See at least Col. 1, lines 35-50.

Regarding Claim 17,
Sato does not explicitly teach
wherein the item is moved to the location using position control.
 However, Jeon teaches
	“Hereinafter, the robot actuator position control method will be described in reference to FIG. 5.” Col. 3, lines 36-37; Fig. 5 (shown below) shows position control with S3 and the following determination of whether to reposition.
 
    PNG
    media_image2.png
    679
    310
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    628
    366
    media_image3.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sato to further include the teachings of Jeon to resolve positioning errors that occur due to robot defects. See at least Col. 1, lines 35-50.

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20080312769 A1) in view of Pollack (US 20190160666 A1).

Regarding Claim 5,
Sato does not explicitly teach
wherein the slot is included in a destination receptacle.
 However, Pollack teaches
	The sample rack loading drawer 223 in fig. 2b.

    PNG
    media_image4.png
    187
    373
    media_image4.png
    Greyscale
; “The sample rack 106 may be supported by the moveable sample rack loading drawer 223 and moved (as indicated by directional arrows 225) into the testing or processing equipment relative to the frame 214 to a position accessible by the robot 210.” [0040]; Examiner Interpretation: The sample rack loading drawer is interpreted to be a destination receptacle having slots.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sato to further include the teachings of Pollack to provide the slots in a portable holder for easier position adjustment and transportability.

Regarding Claim 12,
Sato further teaches
wherein the processor is configured to detect based at least in part on the force sensor information that a destination (“In the case where workpiece W1 and workpiece W2 are arranged such that center axis 28 of fitting hole 26 of workpiece W1 fixed to table 18 is accurately aligned with the axis of protrusion 24 of workpiece W2 held by gripper, 20, protrusion 24 of workpiece W2 will be smoothly inserted into fitting hole 26 of workpiece W1. Specifically, the components of force F(F.sub.X, F.sub.Y, F.sub.Z) and moment M(M.sub.X, M.sub.Y, M.sub.Z) exerting on workpiece W2 during the fitting operation other than the fitting direction component become zero (i.e. F.sub.X=0, F.sub.Y=0, M.sub.X=0, M.sub.Y=0, M.sub.Z=0). … However, position and orientation errors occur when workpiece W1 is fixed to table 18 and workpiece W2 is held by gripper 20, and the fitting operation is often performed while center axis 28 of fitting hole 26 of workpiece W1 fixed to table 18 is not accurately aligned with the axis of protrusion 24 of workpiece W2 held by gripper 20. When workpiece W2 held by gripper 20 comes into contact with workpiece W1 fixed to table 18 in such a case, some force F and moment M exert on workpiece W2 held by gripper 20 (step S102)” [0035-0036]; Examiner Interpretation: Its interpreted that the existence of a position and orientation error of the slot can be determined based on the force and moment exerted on the workpiece held by the gripper. Position and orientation errors are differences from an expected position and orientation.).

Sato does not explicitly teach
	A receptacle with which the location and the slot are associated
However, Pollack teaches
	The sample rack loading drawer 223 in fig. 2b.

    PNG
    media_image4.png
    187
    373
    media_image4.png
    Greyscale
; “The sample rack 106 may be supported by the moveable sample rack loading drawer 223 and moved (as indicated by directional arrows 225) into the testing or processing equipment relative to the frame 214 to a position accessible by the robot 210.” [0040]; Examiner Interpretation: The sample rack loading drawer is interpreted to be a destination receptacle having slots.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sato to further include the teachings of Pollack to provide the slots in a portable holder for easier position adjustment and transportability.

Claim(s) 6, 7, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20080312769 A1) in view of Pollack (US 20190160666 A1) and Valerino (US 6202004 B1).

Regarding Claim 6,
Modified Sato does not explicitly teach
wherein the corresponding cavity comprises a cavity defined in a substrate.
However, Valerino teaches
	“The pneumatic carrier will typically be constructed of plastic, and will contain means to secure articles within the carrier during travel. For example, if, as in the present invention, the carrier is used to transport biomedical or chemical materials, many of which could be dangerous, the carrier will contain either, preferably, a series of clips to retain syringes, or alternatively, a formed foam rubber insert, that can be slotted, egg crate shaped, formed with slits or other cavities in any shape or size, including being formed with holes which mate with syringes, circular openings, and so on, so that the materials contained within the carrier are secured to minimize breakage.” Col. 15, lines 34-46; Examiner Interpretation: The foam rubber is interpreted to be the substrate.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Sato to further include the teachings of Valerino to protect the inserted workpieces from breaking. See at least Col. 15, lines 34-46.

Regarding Claim 7,
wherein the substrate comprises a foam or other insert.
However, Valerino teaches
	“The pneumatic carrier will typically be constructed of plastic, and will contain means to secure articles within the carrier during travel. For example, if, as in the present invention, the carrier is used to transport biomedical or chemical materials, many of which could be dangerous, the carrier will contain either, preferably, a series of clips to retain syringes, or alternatively, a formed foam rubber insert, that can be slotted, egg crate shaped, formed with slits or other cavities in any shape or size, including being formed with holes which mate with syringes, circular openings, and so on, so that the materials contained within the carrier are secured to minimize breakage.” Col. 15, lines 34-46.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Sato to further include the teachings of Valerino to protect the inserted workpieces from breaking. See at least Col. 15, lines 34-46.

Regarding Claim 18,
Sato does not explicitly teach
wherein the slot is included in a destination receptacle and the corresponding cavity comprises a cavity defined in a substrate.

However, Pollack teaches
	Wherein the slot is included in a destination receptacle (The sample rack loading drawer 223 in fig. 2b.

    PNG
    media_image4.png
    187
    373
    media_image4.png
    Greyscale
; “The sample rack 106 may be supported by the moveable sample rack loading drawer 223 and moved (as indicated by directional arrows 225) into the testing or processing equipment relative to the frame 214 to a position accessible by the robot 210.” [0040]; Examiner Interpretation: The sample rack loading drawer is interpreted to be a destination receptacle having slots.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sato to further include the teachings of Pollack to provide the slots in a portable holder for easier position adjustment and transportability.

Pollack also does not explicitly teach
the corresponding cavity comprises a cavity defined in a substrate.
However, Valerino teaches
	“The pneumatic carrier will typically be constructed of plastic, and will contain means to secure articles within the carrier during travel. For example, if, as in the present invention, the carrier is used to transport biomedical or chemical materials, many of which could be dangerous, the carrier will contain either, preferably, a series of clips to retain syringes, or alternatively, a formed foam rubber insert, that can be slotted, egg crate shaped, formed with slits or other cavities in any shape or size, including being formed with holes which mate with syringes, circular openings, and so on, so that the materials contained within the carrier are secured to minimize breakage.” Col. 15, lines 34-46; Examiner Interpretation: The foam rubber is interpreted to be the substrate.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sato and Pollack to further include the teachings of Valerino to protect the inserted workpieces from breaking. See at least Col. 15, lines 34-46.

Claim(s) 8, 9, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20080312769 A1) in view of Kobayashi (IDS: US 20170151666 A1).

Regarding Claim 8,
Sato does not explicitly teach
wherein the cavity comprises a first cavity and the slot includes one or more other cavities.
However, Kobayashi teaches
	“Note that the capacitor EP may have a configuration with only one pin or three or more pins. … FIG. 3 shows an example of the surface on the side into which the pin P1 is inserted of the surfaces of the substrate B. Further, FIG. 4 is a side view of the substrate B shown in FIG. 3. As shown in FIGS. 3 and 4, in the substrate B, the hole H1 having a diameter of a diameter φ3 (in millimeters, for example) and the hole H2 having a diameter of a diameter φ4 (in millimeters, for example) are formed.” See at least [0098-0099] and fig. 3 (provided below).

    PNG
    media_image5.png
    375
    270
    media_image5.png
    Greyscale
; Examiner Interpretation: The claim is interpreted to specify a cavity and at least one other cavity associated with the item to be inserted (See corresponding 112(b) rejection). Illustrated in fig. 5, there are two holes for two corresponding pins associated with a capacitor to be inserted into the substrate containing the holes.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sato to further include the teachings of Kobayashi to allow for installing more complex items, such as electronic components, requiring insertion into more than one cavity. “The first object is an object having one or more parts that can be respectively inserted into one or more insertion portions of a second object. The part may be the whole first object. For example, the first object is an electronic component having two pins that can be inserted into holes of a substrate.” See at least [0070].

Regarding Claim 9,
Sato does not explicitly teach
wherein one or more of the cavities has a shape or dimension that differs from one or more other of the cavities.
However, Kobayashi teaches
	“Note that the capacitor EP may have a configuration with only one pin or three or more pins. … FIG. 3 shows an example of the surface on the side into which the pin P1 is inserted of the surfaces of the substrate B. Further, FIG. 4 is a side view of the substrate B shown in FIG. 3. As shown in FIGS. 3 and 4, in the substrate B, the hole H1 having a diameter of a diameter φ3 (in millimeters, for example) and the hole H2 having a diameter of a diameter φ4 (in millimeters, for example) are formed. The diameter φ3 is e.g. 0.8 millimeters. Note that the diameter φ3 may be another diameter instead. The diameter φ4 is e.g. 0.8 millimeters. Note that the diameter φ4 may be another diameter instead.” See at least [0098-0100] and fig. 3; Examiner Interpretation: The hole diameters can be different from each other.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Sato to further include the teachings of Kobayashi to allow for installing more complex items, such as electronic components, requiring insertion into more than one cavity of different dimensions.

Regarding Claim 11,
Sato does not explicitly teach
wherein the processor is configured to use the force sensor information to align the structure comprising the item with the corresponding cavity comprising the slot at least in part by repositioning the item to a location determined by a search algorithm and applying a downward vertical force.
However, Kobayashi teaches
	“When performing the contact of the first object to a position different from the insertion portion of the second object and the separation of the first object and the second object at twice or more, the robot 20 helically moves at least one of the first object and the second object as seen in a direction in which the first object and the second object are closer to each other. Thereby, the robot 20 may seek a position in which the first object can be inserted into the insertion portion of the second object while helically changing the relative position between the first object and the insertion portion of the second object to start moving the object in the direction in which the first object and the second object are closer to each other.” [0205]; Also see at least [0130-0131]; See fig. 3 for the helical search trajectory and fig. 9 for downward vertical force (both provided below) 
    PNG
    media_image6.png
    275
    455
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    455
    258
    media_image7.png
    Greyscale
; Examiner Interpretation: The helical trajectory is the search algorithm and at each point until the hole is found, the pin is moved downward with a force to determine if the pin enters the hole. A measured force is used to determine whether the hole was found ([0123]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sato to further include the teachings of Kobayashi to attempt different locations in a way to find the hole as to prevent continuous insertion failures that could damage the component. See at least [0194-0195]. 

Regarding Claim 19,
Sato does not explicitly teach
the force sensor information is used to align the structure comprising the item with the corresponding cavity comprising the slot at least in part by repositioning the item to a location determined by a search algorithm and applying a downward vertical force.
However, Kobayashi teaches
	“When performing the contact of the first object to a position different from the insertion portion of the second object and the separation of the first object and the second object at twice or more, the robot 20 helically moves at least one of the first object and the second object as seen in a direction in which the first object and the second object are closer to each other. Thereby, the robot 20 may seek a position in which the first object can be inserted into the insertion portion of the second object while helically changing the relative position between the first object and the insertion portion of the second object to start moving the object in the direction in which the first object and the second object are closer to each other.” [0205]; Also see at least [0130-0131]; See fig. 3 for the helical search trajectory and fig. 9 for downward vertical force (both provided below) 
    PNG
    media_image6.png
    275
    455
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    455
    258
    media_image7.png
    Greyscale
; Examiner Interpretation: The helical trajectory is the search algorithm and at each point until the hole is found, the pin is moved downward with a force to determine if the pin enters the hole. A measured force is used to determine whether the hole was found ([0123]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sato to further include the teachings of Kobayashi to attempt different locations in a way to find the hole as to prevent continuous insertion failures that could damage the component. See at least [0194-0195]. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20080312769 A1) in view of Pollack (US 20190160666 A1) and Luce (US 20100204824 A1).

Regarding Claim 13,
Sato teaches
detecting that the destination (“In the case where workpiece W1 and workpiece W2 are arranged such that center axis 28 of fitting hole 26 of workpiece W1 fixed to table 18 is accurately aligned with the axis of protrusion 24 of workpiece W2 held by gripper, 20, protrusion 24 of workpiece W2 will be smoothly inserted into fitting hole 26 of workpiece W1. Specifically, the components of force F(F.sub.X, F.sub.Y, F.sub.Z) and moment M(M.sub.X, M.sub.Y, M.sub.Z) exerting on workpiece W2 during the fitting operation other than the fitting direction component become zero (i.e. F.sub.X=0, F.sub.Y=0, M.sub.X=0, M.sub.Y=0, M.sub.Z=0). … However, position and orientation errors occur when workpiece W1 is fixed to table 18 and workpiece W2 is held by gripper 20, and the fitting operation is often performed while center axis 28 of fitting hole 26 of workpiece W1 fixed to table 18 is not accurately aligned with the axis of protrusion 24 of workpiece W2 held by gripper 20. When workpiece W2 held by gripper 20 comes into contact with workpiece W1 fixed to table 18 in such a case, some force F and moment M exert on workpiece W2 held by gripper 20 (step S102)” [0035-0036]; Examiner Interpretation: Its interpreted that the existence of a position and orientation error of the slot can be determined based on the force and moment exerted on the workpiece held by the gripper. Position and orientation errors are differences from an expected position and orientation.)

Sato does not explicitly teach the receptacle having slot(s) or the concept of remapping position information based on detecting a difference in detected orientation and expected orientation and therefore does not explicitly teach
wherein the processor is further configured to remap position information for one or more slots comprising the destination receptacle based at least in part on detecting that the destination receptacle is at the detected orientation that is different than an expected orientation.  

However, Pollack teaches
	a receptacle having slot(s) (The sample rack loading drawer 223 in fig. 2b.

    PNG
    media_image4.png
    187
    373
    media_image4.png
    Greyscale
; “The sample rack 106 may be supported by the moveable sample rack loading drawer 223 and moved (as indicated by directional arrows 225) into the testing or processing equipment relative to the frame 214 to a position accessible by the robot 210.” [0040]; Examiner Interpretation: The sample rack loading drawer is interpreted to be a destination receptacle having slots.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sato to further include the teachings of Pollack to provide the slots in a portable holder for easier position adjustment and transportability.

Pollack also does not explicitly teach
wherein the processor is further configured to remap position information for one or more slots … based at least in part on detecting that the destination … is at the detected orientation that is different than an expected orientation.  
However, Luce teaches
	“With continued reference to FIG. 10B, in act 423, the control system 250 may generate one or more text files that include one or more computer programs for causing the one or more sensors 240 to inspect a bit body 102 carried by the positioner 212 to identify differences between the intended locations and orientations of the cutting element pockets 112.” [0082]; “In act 424, the control system 250 may use these generated text files to cause the one or more sensors 240 (e.g., a vision system) to inspect a bit body 102 carried by the positioner 212 to identify differences between the intended locations and orientations of the cutting element pockets 112, as set forth in the design of the bit body 102, and the actual locations and orientations of the cutting element pockets 112 in the as-manufactured bit body 102. In act 425, the data or information acquired by the sensors 240 relating to the actual positions and orientations of the cutting element pockets 112 may be used to modify the motion programs that determine the paths to be followed by the positioner 212, the robot 222, and the robot 232 for a particular drill bit 100 or other tool to be processed using the cutting element attachment system 200.” [0084]; Examiner Interpretation: The cutting element pockets are the slots. The sensor data of the actual position and orientation of the pockets is the remapped position information.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sato and Pollack to further include the teachings of Luce so that the motion of the robot can be adjusted to account for the unexpected differences in the slot orientation. See at least [0084].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TAGUCHI (US 20180339414 A1) is pertinent because it discusses a force control robot for inserting objects into slots that reorients the object to be inserted.
Takayama (US 20150234375 A1) is pertinent because it discusses correcting position and orientation offset by force control of a robot for inserting an object into a slot.
Roy (US 20200286192 A1) is pertinent because it discusses a robot that grabs food items from a source and placed into trays. A camera is used to detect errors such as a mis-oriented tray by comparing with standard or known good historical data with a good position tray. [0032]
Motoyoshi (US 20160052135 A1) is pertinent because it discusses a force control fitting robot and illustrates a fitting rack with numerous slots at different orientations.
Asano (US 11267126 B2) is pertinent because it discusses a force control robot for inserting an object into a slot by determining if the detected moments are normal for insertion.
Diankov (US 10953549 B2) is pertinent because it discusses a robot capable of dynamically packing objects based on identified errors in an object model and a destination platform model. The robot remaps the destination platform model based on unexpected positions and orientations of previously placed objects.

The above mentioned art, evaluated separately and in combination, does not disclose the entirety of limitations of the dependent claim 14 since they do not describe detecting an orientation approximately 180 degrees different than the expected orientation, withdrawing the item, rotating, and moving it to a remapped location associated with the slot as disclosed by the applicant. No prior art has been found at the time of writing this office action to reject the pending claim 14 under 35 U.S.C. 102 or 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664